Citation Nr: 0715595	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  01-09 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left radius with overriding of fragments, one 
inch shortening of the left arm, and mild injury to 
superficial branches of radial nerve (non dominant), 
currently rated as 10 percent disabling, to include 
consideration of assignment of a separate evaluation for 
limitation of motion and/or neurological impairment.

2.  Entitlement to service connection for a spine disorder.

3.  Entitlement to service connection for a spine disorder, a 
neck disorder, and a left shoulder disorder, claimed as 
secondary to service-connected residuals of a fracture of the 
left radius.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines from February 25, 1945, to November 14, 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, which denied a claim for an increased rating for 
residuals of a fracture of the left radius.  The appeal as to 
the service connection claims arose from decisions of October 
2001 and July 2002.  The Board remanded the case in March 
2006 for additional development.  The case has now been 
returned to the Board for further appellate review.  

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of a fracture of the left radius with 
overriding of fragments, one inch shortening of the left arm, 
and mild injury to superficial branches of radial nerve (non 
dominant) have resulted in malunion with bad alignment and 
have also resulted in limitation of supination to less than 
30 degrees, but the residuals  have not caused nonunion, 
significant neurological impairment, or limitation of 
pronation with motion lost beyond the last quarter of arc and 
the hand unable to approach full pronation.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for 
limitation of supination due to residuals of a fracture of 
the left radius are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5212, 
5213 (2006).

2.  The criteria for a disability rating higher than 10 
percent for residuals of a fracture of the left radius with 
overriding of fragments, one inch shortening of the left arm, 
and mild injury to superficial branches of radial nerve (non 
dominant) currently rated as 10 percent disabling, to include 
consideration of assignment of a separate evaluation for 
neurological impairment, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5212 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of a duty to 
assist notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been fully satisfied.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim for a higher rating.  Letters from the RO dated in 
October 2003, February 2005 and March 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters also 
advised him that he should submit any evidence in his 
possession.  The veteran's initial duty to assist letter was 
not provided prior to the adjudication of his claim.  
However, after the issuance of the letters he was afforded an 
opportunity to submit evidence (which he did) and the claim 
was readjudicated.  He has not alleged that he suffered any 
prejudice as a result of the timing of the letters.  The 
veteran was also provided notice with respect to the 
effective-date elements of the claim in March 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of this issue has been obtained.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has declined a hearing.  He has been 
afforded examinations.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The RO has rated the veteran's left arm disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5212, which provides that 
a 10 percent disability rating is warranted for impairment of 
the radius if there malunion with bad alignment.  A 20 
percent rating is warranted if there is nonunion in the upper 
half.  

Under Diagnostic Code 5213, a 10 percent rating is warranted 
if there is limitation of supination to 30 degrees or less.  
A 20 percent rating is warranted if there is limitation of 
pronation with motion lost beyond the last quarter of arc, 
and the hand does not approach full pronation.  A 30 percent 
rating is warranted if there is limitation of pronation with 
motion lost beyond the middle of the arc.  

Normal forearm pronation is from 0 to 80 degrees.  Normal 
forearm supination is from 0 to 85 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  When assigning a disability rating based 
on limitation of range of motion, it is also necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See 38 C.F.R. 
§§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

With respect to whether the veteran may potentially receive 
separate compensable ratings for the malunion of the left arm 
and the limitation of motion of the left arm, the Board draws 
guidance from opinions which have been issued to the VA 
Office of General Counsel with respect to the disabling joint 
disabilities.  The Board notes that it has been held that 
separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97.  In 
addition, a veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04.  Applying these principles 
to the present case, the Board finds that the veteran may 
potentially be assigned separate ratings based on malunion of 
the arm under Diagnostic Code 5212 and limitation of motion 
of the arm under Diagnostic Code 5213.  

The Board has considered the full history of the service-
connected disability.  The veteran submitted an original 
claim for disability compensation in September 1953 for 
disabilities including a fracture of the left arm.  A witness 
statement dated in September 1953 from a former Chief Surgeon 
in the service was to the effect that he treated the veteran 
in May 1945 for a fracture of the left forearm.  An 
examination performed for the VA in July 1954 shows that the 
veteran complained of a tingling sensation along the ventral 
aspect of the left arm and forearm.  The ability to grasp and 
grip was not impaired.  The veteran complained of weakness 
when pushing heavy objects such as when plowing a field.  
There was slight atrophy of the left thenar eminence.  There 
was one inch of shortening compared to the right arm.  Force 
applied by the left arm was 1/3 less than the right side.  
There was slight tenderness but no apparent deformity.  
Subsequently, in a decision dated in July 1954, the RO 
granted service connection for an old fracture, left radius, 
with overriding of fragments, one inch shortening, and mild 
injury to superficial branches of radial nerve of the minor 
arm.  The RO assigned an initial rating of 10 percent.  The 
rating has remained at that level since that time.  

The evidence which has been presented in connection with the 
current claim includes several VA medical records, plus some 
private medical treatment records.  Also of record are 
several VA examination reports dated in January 2003, July 
2004, and June 2006.  

The Board finds that the criteria for a separate 10 percent 
rating for limitation of supination due to residuals of a 
fracture of the left radius are met.  In this regard, the 
Board notes that the evidence establishes that there is 
limitation of supination to 30 degrees or less.  The Board 
further finds, however, that the evidence does not establish 
that a separate rating higher than 10 percent is warranted as 
the evidence does not establish that the veteran has 
limitation of pronation with motion lost beyond the last 
quarter of arc, and the hand does not approach full pronation 
so as to warrant a 20 percent rating.  In reaching this 
conclusion, the Board has considered a private medical record 
dated in October 2002 from G. Hadley Callaway, M.D., which 
indicates that the veteran had "limitation in pronation 
[which] includes motion loss beyond the last quarter of arc 
such that the hand does not approach full pronation.  This 
would appear to merit a 20% impairment."  A private record 
dated in October 2001 from Dr. Callaway likewise reflects 
pronation of only 60 degrees.  The Board notes, however, that 
other medical evidence indicates a lesser degree of 
restriction.  A record dated in December 2001 from Dr. 
Callaway reflects that pronation was to a 80 degrees.  The 
report of a VA examination conducted in February 2002 noted 
that supination was reduced, but other rotations were normal.  
The report of a VA joints examination dated in January 2003 
reflects that pronation was to 70 degrees.  The report of an 
orthopedic examination conducted by the VA in June 2006 
reflects that forearm pronation was from zero to 78 degrees.  
This compares favorably to the normal range of pronation 
which would be to 80 degrees.  Accordingly, a separate rating 
of 10 percent, but not higher based on limitation of motion 
is warranted.    

The Board further finds that the veteran's left forearm 
fracture does not result in nonunion so as to warrant a 
rating higher than 10 percent under Diagnostic Code 5212.  
None of the medical evidence which is present contains a 
findings of nonunion.  For example, a VA radiology report 
dated in June 2006 shows that the left forearm had well 
corticated deformities of the distal radius consistent with 
history of old healed fracture.  It was noted that there was 
no acute fracture or dislocation.  Thus, nonunion has not 
been shown.  Numerous other X-rays also show the presence of 
malunion, with an overlap of the healed ends of the fracture, 
however, that finding is already contemplated by the 
currently assigned 10 percent rating under Diagnostic Code 
5212.  

The Board also finds that there is no significant 
neurological impairment which would warrant a separate 
rating.  In this regard, the Board notes that neurological 
impairment of the left arm is minimal in degree, and what is 
present has been attributed to non service-connected 
disabilities.  EMG and nerve conduction tests to rule out 
left ulnar nerve neuropathy performed at a VA medical center 
in April 1994 were within normal limits.  A VA hospital 
summary dated in January 2000 reflects that the veteran had 
left side weakness which had been present only three to five 
years and was thought by neurology to be due to a right 
subcortical stroke.  A record from Raleigh Orthopedic clinic 
dated in January 2003 reflects that the diagnosis included 
sensory loss in the left and dysfunction of the left 
superficial radial nerve, but it was further noted that an 
EMG test was normal.  A VA examiner in January 2003 concluded 
that the loss of reflexes in the biceps and ankle jerks were 
likely due to peripheral neuropathy.  A VA treatment record 
dated in April 2003 reflects that the veteran himself dated 
the left arm weakness as having been since he had left 
shoulder surgery.  The report of a bones examination 
conducted by the VA in July 2004 reflects that the examiner 
noted that the veteran had marked decreased sensation of 
essentially the left side of his body throughout, and 
concluded that this was apparently not related to injuries to 
the forearm.  A VA consultation record dated in October 2005 
shows that nerve conduction studies revealed that left ulnar 
and motor responses were normal.  In addition, an EMG was 
performed, and the left first dorsal interosseous, biceps, 
triceps, and deltoids were normal.  The conclusion was that 
it was a normal study, and there was no electrodiagnostic 
evidence of left cervical radiculopathy or left ulnar 
neuropathy.  In light of the foregoing evidence which weighs 
against the claim, the Board finds that a separate rating for 
neurological impairment is not warranted.

In summary, the evidence shows that the residuals of a 
fracture of the left radius with overriding of fragments, one 
inch shortening of the left arm, and mild injury to 
superficial branches of radial nerve (non dominant) have 
resulted in malunion with bad alignment and have also 
resulted in limitation of supination to less than 30 degrees, 
but the residuals  have not caused nonunion, significant 
neurological impairment, or limitation of pronation with 
motion lost beyond the last quarter of arc and the hand 
unable to approach full pronation.  Accordingly, the Board 
concludes that the criteria for a separate 10 percent rating 
for limitation of supination due to residuals of a fracture 
of the left radius are met, but that the criteria for a 
disability rating higher than 10 percent for residuals of a 
fracture of the left radius with overriding of fragments, one 
inch shortening of the left arm, and mild injury to 
superficial branches of radial nerve (non dominant) currently 
rated as 10 percent disabling, to include consideration of 
assignment of a separate evaluation for neurological 
impairment, are not met.  


ORDER

A separate 10 percent rating is granted for limitation of 
supination due to residuals of a fracture of the left radius 
with overriding of fragments, one inch shortening of the left 
arm, and mild injury to superficial branches of radial nerve 
(non dominant), subject to the law and regulations applicable 
to the payment of monetary benefits.  To this extent only, 
the appeal is granted.  


REMAND

The Board finds that additional development is required with 
respect to the claim for service connection for disorders of 
the left shoulder, neck and spine.  VA must afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  The veteran's contention is that he developed 
disorders of the left shoulder, neck and spine secondary to 
his service connected left arm fracture.  

With respect to the secondary service connection aspect of 
the veteran's claim, the Board notes that previously, the 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board remanded the case in March 2006 for the purpose of 
obtaining a medical opinion regarding whether there was a 
relationship between the veteran's service-connected left arm 
disorder and his claimed spine, left shoulder and neck 
problems.  Significantly, however, the examination report 
which was subsequently prepared in June 2006 only offered an 
opinion regarding whether the claimed disabilities were 
related to service.   The examiner did not provide the 
requested opinion regarding secondary service connection.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request an examination 
addendum from the same examiner who 
previously conducted an examination of 
the veteran to obtain a opinion regarding 
the veteran's claim for secondary service 
connection.  The claims folder must be 
made available to the examiner for 
review.  Another physical examination is 
not required unless deemed to be 
necessary by the physician.  The examiner 
should offer an opinion as to whether the 
veteran's left shoulder disorder, 
cervical spine disorder or back disorder 
was caused or aggravated by the veteran's 
service-connected left arm fracture 
residuals.  The opinion should be 
expressed in terms of whether it is at 
least as likely as not that the service-
connected disorder caused or aggravated 
disorders of the shoulder, neck or spine.  
An explanation of the basis for the 
opinion should be provided.  The examiner 
should specifically comment on an opinion 
dated in October 2001 from G. Hadley 
Callaway, M.D., which states that the 
rotator cuff tendonitis of the left 
should is definitely aggravated by 
malunion of the left forearm which causes 
him to twist the shoulder whenever he 
tries to use his hand.  If the VA 
examiner concludes that aggravation has 
occurred, the examiner should indicate, 
if feasible, the extent of any such 
aggravation. See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  The RO should then review the 
addendum to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action. See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim. The claim for secondary service 
connection should be adjudicated in 
accordance with 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995) 
(service connection may be granted for a 
disorder which is caused by a service-
connected disorder, or for the degree of 
additional disability resulting from 
aggravation of a nonservice-connected 
disorder by a service-connected 
disorder).  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


